Citation Nr: 1605658	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  09-49 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to service-connected diabetes mellitus and service-connected peripheral neuropathy of the bilateral lower extremities.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, service-connected anxiety disorder, service-connected posttraumatic stress disorder (PTSD), service-connected lumbar spine disability, and/or service-connected bilateral knee disability and as due to exposure to herbicides.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for an abdominal aneurysm, to include as secondary to hypertension and service-connected diabetes mellitus.

6.  Entitlement to service connection for peripheral vascular disease, to include as secondary to hypertension and service-connected diabetes mellitus.

7.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

8.  Entitlement to an initial evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity prior to August 26, 2014.

9.  Entitlement to an initial evaluation in excess of 20 percent for peripheral neuropathy of the left lower extremity on or after August 26, 2014.

10.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Jeng, Counsel





INTRODUCTION

The Veteran had active service from August 1968 to June 1971.  He served in the United States Army Reserve and the Alabama Army National Guard until October 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  The transcript of this hearing has been reviewed and is associated with the claims file.

In June 2014, the Board remanded these matters for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

In addition to the claims currently on appeal, in June 2014 the Board also remanded the issues of entitlement to service connection for peripheral neuropathy of the left upper extremity, a lumbar spine disorder, and a bilateral knee disorder.  During the pendency of the appeal, in a November 2014 rating decision, the Appeals Management Center (AMC) granted service connection for those disabilities.  As this represents a full grant of benefits sought, these issues are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).  Furthermore, the Veteran has not expressed disagreement with the disability evaluations or effective dates assigned.  See 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In the November 2014 rating decision, the AMC also increased the disability evaluation for peripheral neuropathy of the left lower extremity to 20 percent effective August 26, 2014. Because the AMC did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

The Board further notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for TDIU due to service-connected disability is part and parcel of an increased rating claim when such claim is raised by the record.  In its September 2015 informal hearing presentation, the Veteran's representative raised the issue of the Veteran's unemployability.  In light of the Court's holding in Rice, the Board has considered the TDIU claim as part of his pending increased rating claims and has accordingly listed the raised TDIU claim as an issue on appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).
 

REMAND

In the June 2014 remand, the Board specifically requested that the AOJ obtain addendum examination reports for the Veteran's claimed bilateral hearing loss disability, tinnitus, abdominal aneurysm, and peripheral vascular disease.  While he was afforded an examination in August 2014 for his orthopaedic disabilities, abdominal aneurysm, and peripheral vascular disease, no opinion was rendered with regard to hearing loss and tinnitus.  Therefore, additional opinions must be obtained as previously directed by the Board.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

Although the August 2014 VA examiner provided an opinion regarding abdominal aneurysm and peripheral vascular disease, the Board finds that these opinions are inadequate.  The August 2014 VA examiner opined that the Veteran's abdominal aneurysm and peripheral vascular disease were less likely than not incurred in or caused by service, as there was no evidence in the service treatment records that service caused or worsened these disabilities.  Instead, the examiner determined that the disorders were more likely than not due to progressive atherosclerosis.  The Board notes that the examiner provided virtually no rationale for the opinions reached and cited to the absence of medical records.  He also did not discuss whether the Veteran's abdominal aneurysm was caused by a helicopter crash during service.  Additionally, during the pendency of the appeal in its September 2015 informal hearing presentation, the Veteran's representative contended that his abnormal aneurysm and peripheral vascular disease are secondary to service-connected diabetes mellitus and/or hypertension, and attached medical articles in support of its argument.  There is no medical opinion addressing those contentions.  Therefore, an additional medical opinion is needed.

Moreover, during the pendency of the appeal, in a September 2015 informal hearing presentation, the Veteran's representative contended that the Veteran's hypertension may also be due to his service-connected anxiety and medications for his service-connected orthopaedic disabilities, in addition to PTSD and/or diabetes mellitus.  In support of its assertion, the representative attached medical articles.  Therefore, a VA examination and medical opinion are needed to address that theory of entitlement.

In addition, regarding the increased evaluation claims for peripheral neuropathy, the Veteran representative's pointed out that the August 2014 VA examiner misstated his credentials with regard to his ABIM certification and that the previous VA examiner was not properly licensed in the state.  See September 2015 informal hearing presentation.  In light of these assertions, the Board finds that an additional VA examination is needed.

Moreover, as previously discussed, the issue of entitlement to TDIU is on appeal pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  Therefore, the AOJ should develop a claim for TDIU in accordance with Rice.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.

The AOJ should also obtain any relevant, outstanding VA medical records.  

2.  The AOJ should obtain an addendum opinion to determine the etiology of the Veteran's bilateral hearing loss and tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  An examination should only be scheduled if the examiner deems one necessary.

The Veteran has contended that he was exposed to acoustic trauma as a pilot.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent probability or more) that any current hearing loss and tinnitus is causally or etiologically related to his active duty service or any periods of ACDUTRA or INACDUTRA, or federal active duty service in the Army National Guard.  In rendering this opinion, he or she should address the Veteran's contentions identified above and any relevant service treatment records. 

In so doing, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss or tinnitus develops from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran' claims file, or in the alternative, the claims file should be made available to the examiner for review.

3.  The AOJ should obtain an addendum opinion to determine the etiology of the Veteran's abdominal aneurysm.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  An examination should only be scheduled if the examiner deems one necessary.

The Veteran has contended that his abdominal aneurysm was caused by a helicopter crash.  It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent probability or more) that an abdominal aneurysm or residuals thereof are causally or etiologically related to his active duty service or any periods of ACDUTRA or INACDUTRA, or federal active duty service in the Army National Guard.  In rendering this opinion, he or she should address the Veteran's contentions identified above and any relevant service treatment records. 

The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current abdominal aneurysm is either caused by or permanently aggravated by his hypertension and service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file should be made available to the examiner for review.

4.  The AOJ should obtain an addendum opinion to determine the etiology of the Veteran's peripheral vascular disease.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  An examination should only be scheduled if the examiner deems one necessary.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent probability or more) that any current peripheral vascular disease is causally or etiologically related to his active duty service or any periods of ACDUTRA or INACDUTRA, or federal active duty service in the Army National Guard.  

The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that any current peripheral vascular disease is either caused by or permanently aggravated by his hypertension and service-connected diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file should be made available to the examiner for review.

5.  The AOJ should obtain an addendum opinion to determine the etiology of the Veteran's hypertension.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  An examination should only be scheduled if the examiner deems one necessary.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension is causally or etiologically related to his active duty service, to include his herbicide exposure therein, or any periods of ACDUTRA or INACDUTRA, or federal active duty service in the Army National Guard.  

The examiner should also specifically opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran's hypertension is either caused by or permanently aggravated by his service-connected diabetes mellitus, anxiety disorder, PTSD, lumbar spine disability, and bilateral knee disability, to include any medications taken for his service-connected orthopedic disabilities.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file should be made available to the examiner for review.

6.  The Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected peripheral neuropathy of the bilateral lower extremities.  The AOJ should ensure that the examiner has any necessary licensing and/or certification.  (The Veteran's representative has previously asserted that the August 2014 VA examiner misstated his credentials with regard to his ABIM certification and that the previous VA examiner was not properly licensed in the state.)

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities. 

The examiner should report all signs and symptoms necessary for rating the Veteran's peripheral neuropathy of the bilateral lower extremities under the rating criteria.  In particular, the examiner should address the level of paralysis attributable to the Veteran's service-connected peripheral neuropathy of the bilateral lower extremities.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  The AOJ should consider whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16, based on impairment attributable to his service-connected disorders, in accordance with Rice v. Shinseki, 22 Vet. App. 447 (2009).  In so doing, the AOJ may decide to pursue further development of the Veteran's employment history or to obtain additional medical evidence or medical opinion, as is deemed necessary.

8.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

9.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.   

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


